DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 & 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 states in part “a computer program product for visualizing, exploring and shaping conversational data within a corpus for selective export to train an artificial intelligence-based interlocutor platform, the method comprising: one or more computer-readable memory devices”. 
Paragraph 0052 of Applicant’s specification discloses computer readable memory devices to realize computer program products. Thus, the Claim 7 lacks support and directed to non-statutory subject matter.
Regarding claims 8-12; Claims 8-12 depend on objected claim rejected claim 7. Therefore, by virtue their dependency, Claims 8-12 are also indicated as objected subject matter.

Claim 1 recites the limitation “the text based interlocutory conversations” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the diagram” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the present navigation inputs” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the method” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the text based interlocutory conversations” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the diagram” in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the present navigation inputs” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the text based interlocutory conversations” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the diagram” in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the present navigation inputs” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 7 defines a “computer program product” embodying functional descriptive material.  However, the claim does not define a “non-transitory” computer-readable medium or a “non-transitory” computer-readable memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests amending the claim(s) to embody the program on a “non-transitory computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory (refer to “note” below).  Any amendment to the claim should be commensurate with its corresponding disclosure.
Regarding claims 8-12; Claims 8-12 depend on rejected claim rejected claim 7. Therefore, by virtue their dependency, Claims 8-12 are also rejected.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677